Title: Thomas Jefferson to Sylvanus Bourne, 2 May 1810
From: Jefferson, Thomas
To: Bourne, Sylvanus


          
            Sir
             
                     Monticello 
                     May 2. 10.
          
          
		   Having recieved a letter from the perpetual Secretary of the first class of the royal institute of Sciences, of literature & of fine arts at Amsterdam, I take the liberty of returning the answer under the protection of your Address. it is not always easy to make out foreign names, & especially when subscribed as is frequent, in particular 
                  singular forms of character adopted by each individual to particularize his signature. if I have mistaken the characters of the Secretary’s name, will you do me the favor to correct the error, & 
                  before delivery, & to accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        